Case 3:17-cv-00072-NKM-JCH Document 873 Filed 09/14/20 Page 1 of 2 Pageid#: 14309



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                          CHARLOTTESVILLE DIVISION


                                                          Action No: 3:17CV72
   Elizabeth Sines, et al                                 Date: September 14, 2020
   vs.                                                    Judge: Norman K. Moon
                                                          Court Reporter: Mary Butenschoen
   Jason Kessler, et al
                                                          Deputy Clerk: Heidi N. Wheeler



    Plaintiff Attorney(s)                         Defendant Attorney(s)
    Jessica Phillips                              James Kolenich
    Michael Bloch                                 Bryan Jones
    Alan Levine                                   David Campbell, and
    Yotam Barkai                                  Dillon Hopper
    Roberta Kaplan                                Richard Spencer
    Jonathan Kay                                  Christopher Cantwell
    David Mills                                   Matthew Heimbach
    Scott Stemetzki
    (present via zoon hearing )



                                     LIST OF WITNESSES

   PLAINTIFF/GOVERNMENT:                          DEFENDANT:
   1.                                             1.



  PROCEEDINGS:
  VIDEO SHOW CAUSE HEARING AND STATUS HEARING 2:07-3:00= 53 min

  Court gives summary for the record to date regarding show cause hearing regarding Robert Ray.
  Ms. Phillips responds. Court proceeds with Civil Contempt hearing. Arguments heard. Court
  finds Mr. Ray in Civil Contempt. An Opinion will issue. Oral findings by Court. The Court will
  direct a bench warrant be issued along with a Civil Contempt Order.

  2:07-2:33 pm

  Status hearing begins:
Case 3:17-cv-00072-NKM-JCH Document 873 Filed 09/14/20 Page 2 of 2 Pageid#: 14310


  Court discusses projected length of trial and number of witnesses needed. Handling of witnesses
  addressed.

  Motions for Summary Judgment discussed. Court would like these handled early. Some parties
  seeking extension to file. Court advises extensions to be taken up by Magistrate Judge Hoppe.

  Trial dates discussed. Parties look to April 26 for four weeks. Concerns about Covid and being
  able to proceed by April discussed. Back up date in late 2021 will be held.

  Mr. Cantwell seeks an extension for Request for Admissions. Court grants 30 days from today.

  No further matters to address, court adjourned.

  2:33-3:00




  Time in Court:
